DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5-6-2022 have been fully considered but they are not persuasive.            The rejection of claim 14 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because it is still unclear what is meant by the phrase “of one or more types of carbon phases”.
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.          The rejection of claim(s) 1-6 and 10-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishie (US 2007/0072084) has been withdrawn because of the amendment to the claims.
Election/Restrictions
Applicant’s election of an energy device comprising a negative electrode comprising Si and an electrolyte system comprising a phosphazene compound comprising formula (A) where R1-R8 are –OR where R is C2-C10 alkenyl; a linear carbonate comprising EMC; a cyclic carbonate comprising FEC and a Li-containing salt comprising LiPF6 in the reply filed on 11-23-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 1 is rejected because the claim should cite “a negative electrode comprising an active material comprising silicon;”.           Claim 1 is rejected because the claim should cite “a fluorine containing cyclic carbonate at a concentration of …a Li-containing salt at a concentration of 1.0-1.5 M.”           Claim 6 is rejected because the claim should cite “wherein the fluorine containing cyclic carbonate is selected from the group consisting of fluoroethylene carbonate (FEC), di-fluoroethylene carbonate (DiFEC) and trifluoropropylene carbonate (TFPC).”           Claim 7 is rejected because the claim should cite “device of claim 6, wherein the fluorine containing cyclic carbonate is fluoroethylene carbonate (FEC).”           Claim 8 is rejected because the claim should be canceled because the claim is redundant.           Claim 11 is rejected because the claim should be canceled because the claim is redundant.           Claim 12 is rejected because the claim should be canceled because the claim is redundant.           Claim 13 is rejected because the claim should cite “device of claim 1, wherein the negative active material consists essentially of silicon”.  The way the claim is written currently, it is unclear numerically how much “Si (silicon) dominant” means.  Is it between 90-99 wt%.                     Claim 14 is rejected because it is unclear what is meant by the phrase “one or more types of carbon phases”.          Claim 14 is rejected because the claim should cite “by weight of silicon particles,”.                  Claim 15 is rejected because the claim should cite “by weight of silicon particles.”.                                
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727